DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 

Claims 112-133 and 135-136 are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar et al. (U.S. Pub. No. 2008/0039710), hereinafter “Majumdar,” in further view of Chen et al. (“Modic changes and disc degeneration caused by inoculation of Propionibacterium acnes inside intervertebral discs of rabbits: a pilot study” 2016), hereinafter “Chen.”

Regarding claim 112, Majumdar discloses a diagnostic system for providing diagnostic information for diagnosing whether a region of interest (ROI) in an intervertebral disc in a spine of a patient (“a medical diagnostic system with a non-invasive imaging modality that is adapted to provide useful information that is indicative of a degree of a property of a region of tissue based upon a chemical signature of a factor associated with that property… the system provides useful information indicative of a degree of degradation of an intervertebral disc.” [0016]-[0023]), the diagnostic system comprising:
a magnetic resonance (MR) system (“the system provides the useful information based at least in part upon an NMR spectrum of the region of tissue.” [0025]; “clinical 3 T MRI systems with surface head or knee coils; and tissue regions such as discs within spines of living patients using 3 T MRI systems with a surface spine coil, thus providing a completely non-invasive diagnostic toolset and method to image and localize degeneration and/or pain.” Abstract; [0191]) configured to:
generate and acquire a magnetic resonance spectroscopy (MRS) spectral acquisition series of data for a voxel located within the region of interest (ROI) using an MRS pulse sequence (“NMR spectrum of a voxel region in a disc nucleus of the spine” [0086], [0090]-[0095]; “Single voxel spectroscopy imaging was conducted using a short-echo point-resolved spectroscopy (PRESS) sequence (TE/TR=35/200 ms, 256 repetitions, 1024 data points), including chemical shift-selected (CHESS) water suppression.” [0191]);

an MRS signal processor configured to process the MRS spectral acquisition series of data to produce a processed MRS spectrum (“Data analysis included combining the data from multiple channels and calculating the ration of spectroscopy peak height of certain targets to be evaluated, namely N-Acetyl, Choline (Cho), and carbohydrate (carb), and additional data was evaluated for Lactate (Lac).” [0191]; “This aspect includes a processor that is configured to process data related to an NMR spectrum of the tissue in a manner that provides useful information that is indicative of the property in the first region of tissue.” [0029], [0036]); and
a diagnostic processor (“Data analysis included combining the data from multiple channels and calculating the ration of spectroscopy peak height of certain targets to be evaluated, namely N-Acetyl, Choline (Cho), and carbohydrate (carb), and additional data was evaluated for Lactate (Lac).” [0191]; “This aspect includes a processor that is configured to process data related to an NMR spectrum of the tissue in a manner that provides useful information that is indicative of the property in the first region of tissue.” [0029], [0036]) configured to:
identify a spectral feature along a spectral peak region of the processed MRS spectrum that corresponds with propionic acid (PA) (“additional data was evaluated for Lactate (Lac).” [0191], Figs. 8B-11B and Tables 5-8 all demonstrate identifying spectral features in a spectral peak region corresponding with propionic acid; the imaged and analyzed spectra inherently corresponds with propionic acid as evidenced by applicant’s specification paragraph [0459] the peak region for propionic acid ”in a range of about 0.2 ppm from between about 0.9 ppm to about 1.1 ppm” overlaps with the peak region of lactate “between about 1.0, 1.5, or 1.1 ppm on one end to about 1.45 or even about 1.5 ppm on the other end of the region”, i.e, the region indicated as Lac+Lip in Figs. 8B-11B of Majumdar 
calculate a measurement for the spectral feature (“peak height” [0191]); 
process the one or more MRI images to extract an MRI signature of intervertebral disc degeneration in the spine (“additional data was evaluated for Lactate (Lac).” [0191], Figs. 8B-11B and Tables 5-8 all demonstrate identifying spectral features in a spectral peak region corresponding with propionic acid; the imaged and analyzed spectra inherently corresponds with propionic acid as evidenced by applicant’s specification paragraph [0459] the peak region for propionic acid ”in a range of about 0.2 ppm from between about 0.9 ppm to about 1.1 ppm” overlaps with the peak region of lactate “between about 1.0, 1.5, or 1.1 ppm on one end to about 1.45 or even about 1.5 ppm on the other end of the region”, i.e, the region indicated as Lac+Lip in Figs. 8B-11B of Majumdar corresponds at least in part with propionic acid, and additionally by Munshi et al. (“Nuclear Magnetic Resonance Based Profiling of Biofluids Reveals Metabolic Dysregulation in HIV-Infected Persons and Those on Anti-Retroviral Therapy” 2013) in the bottom spectrum of Fig. 1, entries for lactic acid and propionic acid in Table 2, the MR spectral peak ranges of propionic acid and lactate overlap; Tables 5-8 demonstrate that the ratio is taken between N-Acetyl/Lac+Lip to evaluate the degree of degradation of the intervertebral disc); and
generate the diagnostic information for diagnosing using the calculated measurement and the MRI signature (“additional data was evaluated for Lactate (Lac).” [0191], Figs. 8B-11B and Tables 5-8 all demonstrate identifying spectral features in a spectral peak region corresponding with propionic acid; the imaged and analyzed spectra inherently corresponds with propionic acid as evidenced by applicant’s specification paragraph [0459] the peak region for propionic acid ”in a range of about 0.2 ppm from between about 0.9 ppm to about 1.1 ppm” overlaps with the peak region of lactate “between about 1.0, 1.5, or 1.1 ppm on one end to about 1.45 or even about 1.5 ppm on the other end of the region”, i.e, the region indicated as Lac+Lip in Figs. 8B-11B of Majumdar corresponds at least in part with propionic 
However, Majumdar may not explictly disclose the MRI signature indicates Modic change and to generate the diagnostic information for diagnosing whether the region of interest (ROI) in the intervertebral disc is infected with bacteria.
However, in the same field of endeavor, Chen teaches that the presence of P. acnes and its secreted metabolite propionic acid are a signature of Modic change of the spine and to generate the diagnostic information for diagnosing whether the region of interest (ROI) in the intervertebral disc is infected with bacteria (“P. acnes has a strong connection with Modic change and disc degeneration” P.6, paragraph 1; “propionic acid, the metabolite secreted by P. acnes, resulted in the dissolution of fatty bone marrow and bone, thus represented as Modic changes.” P. 6, paragraph 4; note that this limitation encompasses an intended use of the claimed diagnostic system, therefore as the device disclosed in Majumdar is suitable for measuring the ratio of the spectral measurements for the intended use of diagnosing bacterial infection, Majumdar discloses this limitation). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of using the presence of P. acnes and proprionic acid in the intervertebral disc to identify Modic change as taught by Chen with the known device for MR spectroscopy to diagnose intervertebral disc degeneration using MRI signatures of chemical shifts as disclosed by Majumdar as applying non-invasive assessment to identify signs of intervertebral disc degeneration such as Modic change provides a safer means to provide an assessment of the severity of intervertebral disc generation than invasive methods and avoids potential complications resulting from tissue biopsy. 


However, in the same field of endeavor, Chen teaches the bacteria is Propionibacteria acnes (P.acnes) (“P. acnes has a strong connection with Modic change and disc degeneration” P.6, paragraph 1; “propionic acid, the metabolite secreted by P. acnes, resulted in the dissolution of fatty bone marrow and bone, thus represented as Modic changes.” P. 6, paragraph 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of using the presence of P. acnes and proprionic acid in the intervertebral disc to identify Modic change as taught by Chen with the known device for MR spectroscopy to diagnose intervertebral disc degeneration using MRI signatures of chemical shifts as disclosed by Majumdar as applying non-invasive assessment to identify signs of intervertebral disc degeneration such as Modic change provides a safer means to provide an assessment of the severity of intervertebral disc generation than invasive methods and avoids potential complications resulting from tissue biopsy. 

Regarding claim 114, Majumdar discloses the diagnostic processor is configured to calculate a diagnostic value that is indicative of a presence or absence of bacterial infection based at least in part on a calculated ratio between (i) the calculated measurement corresponding with PA, and (ii) at least a measured second calculated measurement for at least a second feature along at least a second spectral region of the processed MRS spectrum that corresponds with at least one of proteoglycan (PG), lactate (LA), alanine (AL), or carbohydrate (CA) chemicals (“additional data was evaluated for Lactate (Lac).” [0191], Figs. 8B-11B and Tables 5-8 all demonstrate identifying spectral features in a spectral peak region corresponding with propionic acid; the imaged and analyzed spectra inherently corresponds with propionic acid as evidenced by applicant’s specification paragraph [0459] the peak region for propionic acid ”in a range of about 0.2 ppm from between about 0.9 ppm to about 1.1 ppm” overlaps with the peak region of lactate “between about 1.0, 1.5, or 1.1 ppm on one end to about 1.45 or even about 1.5 ppm on 
However, Majumdar may not explictly disclose the diagnostic value is indicative of a presence or absence of bacterial infection.
However, in the same field of endeavor, Chen teaches the diagnostic value is indicative of a presence or absence of bacterial infection (“P. acnes has a strong connection with Modic change and disc degeneration” P.6, paragraph 1; “propionic acid, the metabolite secreted by P. acnes, resulted in the dissolution of fatty bone marrow and bone, thus represented as Modic changes.” P. 6, paragraph 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of using the presence of P. acnes and proprionic acid in the intervertebral disc to identify Modic change as taught by Chen with the known device for MR spectroscopy to diagnose intervertebral disc degeneration using MRI signatures of chemical shifts as disclosed by Majumdar as applying non-invasive assessment to identify signs of intervertebral disc degeneration such as Modic change provides a safer means to provide an assessment of the severity of intervertebral disc generation than invasive methods and avoids potential complications resulting from tissue biopsy. 

Regarding claim 115, Majumdar discloses the diagnostic processor is configured to determine the diagnostic information based at least in part upon a second calculated measurement derived from information extracted from a second ROI in a second intervertebral disc in the spine, wherein the second 

Regarding claim 116, Majumdar discloses a method for providing diagnostic information for diagnosing (“using 3 T MRI systems with a surface spine coil, thus providing a completely non-invasive diagnostic toolset and method to image and localize degeneration and/or pain.” Abstract) whether a region of interest (ROI) in an intervertebral disc in a spine of a patient (“method for identifying or characterizing a property of tissue associated with a skeletal joint… the information produced is based on either or both of an annular portion or a nucleus portion of the intervertebral disc.” [0039]-[0053]), the method comprising:
generating and acquiring a magnetic resonance spectroscopy (MRS) spectral acquisition series of data for a voxel located within the region of interest (ROI) in the intervertebral disc using an MRS system with an MRS scanner comprising a magnet and operated according to an MRS pulse sequence to generate the series of data and a detector assembly configured for receiving the series of data (“NMR spectrum of a 
signal processing the MRS spectral acquisition series of data to produce a processed MRS spectrum (“Data analysis included combining the data from multiple channels and calculating the ration of spectroscopy peak height of certain targets to be evaluated, namely N-Acetyl, Choline (Cho), and carbohydrate (carb), and additional data was evaluated for Lactate (Lac).” [0191]; “This aspect includes a processor that is configured to process data related to an NMR spectrum of the tissue in a manner that provides useful information that is indicative of the property in the first region of tissue.” [0029], [0036]);
identifying a spectral feature along a spectral peak region of the processed MRS spectrum that corresponds at least in part with propionic acid (PA) (“additional data was evaluated for Lactate (Lac).” [0191], Figs. 8B-11B and Tables 5-8 all demonstrate identifying spectral features in a spectral peak region corresponding with propionic acid; the imaged and analyzed spectra inherently corresponds with propionic acid as evidenced by applicant’s specification paragraph [0459] the peak region for propionic acid ”in a range of about 0.2 ppm from between about 0.9 ppm to about 1.1 ppm” overlaps with the peak region of lactate “between about 1.0, 1.5, or 1.1 ppm on one end to about 1.45 or even about 1.5 ppm on the other end of the region”, i.e, the region indicated as Lac+Lip in Figs. 8B-11B of Majumdar corresponds at least in part with propionic acid, and additionally by Munshi et al. (“Nuclear Magnetic 
calculating a measurement for the spectral feature (“peak height” [0191]); and 
generating the diagnostic information for diagnosing whether the region of interest (ROI) in the intervertebral disc is degenerated using the calculated measurement (“additional data was evaluated for Lactate (Lac).” [0191], Figs. 8B-11B and Tables 5-8 all demonstrate identifying spectral features in a spectral peak region corresponding with propionic acid; the imaged and analyzed spectra inherently corresponds with propionic acid as evidenced by applicant’s specification paragraph [0459] the peak region for propionic acid ”in a range of about 0.2 ppm from between about 0.9 ppm to about 1.1 ppm” overlaps with the peak region of lactate “between about 1.0, 1.5, or 1.1 ppm on one end to about 1.45 or even about 1.5 ppm on the other end of the region”, i.e, the region indicated as Lac+Lip in Figs. 8B-11B of Majumdar corresponds at least in part with propionic acid, and additionally by Munshi et al. (“Nuclear Magnetic Resonance Based Profiling of Biofluids Reveals Metabolic Dysregulation in HIV-Infected Persons and Those on Anti-Retroviral Therapy” 2013) in the bottom spectrum of Fig. 1, entries for lactic acid and propionic acid in Table 2, the MR spectral peak ranges of propionic acid and lactate overlap; Tables 5-8 demonstrate that the ratio is taken between N-Acetyl/Lac+Lip to evaluate the degree of degradation of the intervertebral disc).
However, Majumdar may not explictly disclose generating the diagnostic information for diagnosing whether the region of interest (ROI) in the intervertebral disc is infected with bacteria.
However, in the same field of endeavor, Chen teaches generating the diagnostic information for diagnosing whether the region of interest (ROI) in the intervertebral disc is infected with bacteria (“P. acnes has a strong connection with Modic change and disc degeneration” P.6, paragraph 1; “propionic acid, the metabolite secreted by P. acnes, resulted in the dissolution of fatty bone marrow and bone, thus represented as Modic changes.” P. 6, paragraph 4). 


Regarding claim 117, Majumdar discloses obtaining one or more MRI images of a region of the spine associated with the intervertebral disc; and
extract a MRI signature associated with the spine of the patient from the one or more MRI images, wherein the diagnostic information is generated using the MRI signature (“additional data was evaluated for Lactate (Lac).” [0191], Figs. 8B-11B and Tables 5-8 all demonstrate identifying spectral features in a spectral peak region corresponding with propionic acid; the imaged and analyzed spectra inherently corresponds with propionic acid as evidenced by applicant’s specification paragraph [0459] the peak region for propionic acid ”in a range of about 0.2 ppm from between about 0.9 ppm to about 1.1 ppm” overlaps with the peak region of lactate “between about 1.0, 1.5, or 1.1 ppm on one end to about 1.45 or even about 1.5 ppm on the other end of the region”, i.e, the region indicated as Lac+Lip in Figs. 8B-11B of Majumdar corresponds at least in part with propionic acid, and additionally by Munshi et al. (“Nuclear Magnetic Resonance Based Profiling of Biofluids Reveals Metabolic Dysregulation in HIV-Infected Persons and Those on Anti-Retroviral Therapy” 2013) in the bottom spectrum of Fig. 1, entries for lactic acid and propionic acid in Table 2, the MR spectral peak ranges of propionic acid and lactate overlap; Tables 5-8 demonstrate that the ratio is taken between N-Acetyl/Lac+Lip to evaluate the degree of degradation of the intervertebral disc).
However, Majumdar may not explictly disclose the MRI signature indicates Modic change.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of using the presence of P. acnes and proprionic acid in the intervertebral disc to identify Modic change as taught by Chen with the known device for MR spectroscopy to diagnose intervertebral disc degeneration using MRI signatures of chemical shifts as disclosed by Majumdar as applying non-invasive assessment to identify signs of intervertebral disc degeneration such as Modic change provides a safer means to provide an assessment of the severity of intervertebral disc generation than invasive methods and avoids potential complications resulting from tissue biopsy. 

Regarding claim 118, Majumdar may not explictly disclose the bacteria is Propionibacteria acnes (P.acnes).
However, in the same field of endeavor, Chen teaches the bacteria is Propionibacteria acnes (P.acnes) (“P. acnes has a strong connection with Modic change and disc degeneration” P.6, paragraph 1; “propionic acid, the metabolite secreted by P. acnes, resulted in the dissolution of fatty bone marrow and bone, thus represented as Modic changes.” P. 6, paragraph 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of using the presence of P. acnes and proprionic acid in the intervertebral disc to identify Modic change as taught by Chen with the known device for MR spectroscopy to diagnose intervertebral disc degeneration using MRI signatures of chemical shifts as disclosed by Majumdar as applying non-invasive assessment to identify signs of intervertebral disc degeneration such as Modic change provides a safer means to provide an assessment of the severity of 

Regarding claim 119, Majumdar discloses generating and acquiring a second MRS spectral acquisition series of data for a second voxel located within a second region of interest (ROI) in a second intervertebral disc using the MRS system;
signal processing the second MRS spectral acquisition series of data to produce a second processed MRS spectrum;
identifying a spectral feature along a spectral peak region of the second processed MRS spectrum that corresponds at least in part with propionic acid (PA);
calculating a measurement for the spectral feature to produce a second calculated measurement associated with the second ROI; and
generating the diagnostic information using the second calculated measurement (“additional data was evaluated for Lactate (Lac).” [0191], Figs. 8B-11B and Tables 5-8 all demonstrate identifying spectral features in a spectral peak region corresponding with propionic acid; the imaged and analyzed spectra inherently corresponds with propionic acid as evidenced by applicant’s specification paragraph [0459] the peak region for propionic acid ”in a range of about 0.2 ppm from between about 0.9 ppm to about 1.1 ppm” overlaps with the peak region of lactate “between about 1.0, 1.5, or 1.1 ppm on one end to about 1.45 or even about 1.5 ppm on the other end of the region”, i.e, the region indicated as Lac+Lip in Figs. 8B-11B of Majumdar corresponds at least in part with propionic acid, and additionally by Munshi et al. (“Nuclear Magnetic Resonance Based Profiling of Biofluids Reveals Metabolic Dysregulation in HIV-Infected Persons and Those on Anti-Retroviral Therapy” 2013) in the bottom spectrum of Fig. 1, entries for lactic acid and propionic acid in Table 2, the MR spectral peak ranges of propionic acid and lactate overlap; Table 7 demonstrates a determination of the extent of degradation across multiple intervertebral discs using the N-Acetyl/Lac + Lip ratio corresponding to propionic acid and proteoglycan). 


determine a second score for the second ROI based at least in part on the second calculated measurement; and
compare the first score to the second score, wherein the diagnostic information is based at least in part on the comparison. (“additional data was evaluated for Lactate (Lac).” [0191], Figs. 8B-11B and Tables 5-8 all demonstrate identifying spectral features in a spectral peak region corresponding with propionic acid; the imaged and analyzed spectra inherently corresponds with propionic acid as evidenced by applicant’s specification paragraph [0459] the peak region for propionic acid ”in a range of about 0.2 ppm from between about 0.9 ppm to about 1.1 ppm” overlaps with the peak region of lactate “between about 1.0, 1.5, or 1.1 ppm on one end to about 1.45 or even about 1.5 ppm on the other end of the region”, i.e, the region indicated as Lac+Lip in Figs. 8B-11B of Majumdar corresponds at least in part with propionic acid, and additionally by Munshi et al. (“Nuclear Magnetic Resonance Based Profiling of Biofluids Reveals Metabolic Dysregulation in HIV-Infected Persons and Those on Anti-Retroviral Therapy” 2013) in the bottom spectrum of Fig. 1, entries for lactic acid and propionic acid in Table 2, the MR spectral peak ranges of propionic acid and lactate overlap; Table 7 demonstrates a determination of the extent of degradation across multiple intervertebral discs using the N-Acetyl/Lac + Lip ratio corresponding to propionic acid and proteoglycan; see also [0193] describing multi disc studies).

Regarding claim 121, Majumdar discloses the signal processing, the identifying of the spectral feature, the calculating of the measurement, and the generating of the diagnostic information is performed by at least one computer processor (“Data analysis included combining the data from multiple channels and calculating the ration of spectroscopy peak height of certain targets to be evaluated, namely N-Acetyl, Choline (Cho), and carbohydrate (carb), and additional data was evaluated for Lactate (Lac).” [0191]; “This aspect includes a processor that is configured to process data related to an NMR spectrum of the 

Regarding claim 122, Majumdar may not explictly disclose preparing an antibiotic treatment for administration to the patient in response to the diagnostic information.
However, in the same field of endeavor, Chen teaches preparing an antibiotic treatment for administration to the patient in response to the diagnostic information (“A randomized controlled trial showing that patients acquired excellent pain relief and Modic-I changes attenuation after oral antibiotics treatment further validated this theory.” P. 1, paragraph 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of responding to the presence of bacterial infection with a course of antibiotics and using the presence of P. acnes and proprionic acid in the intervertebral disc to identify Modic change as taught by Chen with the known device for MR spectroscopy to diagnose intervertebral disc degeneration using MRI signatures of chemical shifts as disclosed by Majumdar as applying non-invasive assessment to identify signs of intervertebral disc degeneration and bacterial infection provides a safer means to provide an assessment of the severity of intervertebral disc generation than invasive methods and avoids potential complications resulting from tissue biopsy. 

Regarding claim 123, Majumdar discloses calculating at least a second measurement for at least a second spectral feature along at least a second respective spectral peak region of the processed MRS spectrum associated with at least one of proteoglycan (PG), carbohydrate (CA), lactate (LA), or alanine (AL) chemicals, and wherein the diagnostic information is further based at least in part on the second calculated measurement (“additional data was evaluated for Lactate (Lac).” [0191], Figs. 8B-11B and Tables 5-8 all demonstrate identifying spectral features in a spectral peak region corresponding with propionic acid; the imaged and analyzed spectra inherently corresponds with propionic acid as evidenced by applicant’s specification paragraph [0459] the peak region for propionic acid ”in a range of about 0.2 

Regarding claim 124, Majumdar discloses calculating a diagnostic value derived at least in part on a ratio between the calculated measurement and the second calculated measurement (“additional data was evaluated for Lactate (Lac).” [0191], Figs. 8B-11B and Tables 5-8 all demonstrate identifying spectral features in a spectral peak region corresponding with propionic acid; the imaged and analyzed spectra inherently corresponds with propionic acid as evidenced by applicant’s specification paragraph [0459] the peak region for propionic acid ”in a range of about 0.2 ppm from between about 0.9 ppm to about 1.1 ppm” overlaps with the peak region of lactate “between about 1.0, 1.5, or 1.1 ppm on one end to about 1.45 or even about 1.5 ppm on the other end of the region”, i.e, the region indicated as Lac+Lip in Figs. 8B-11B of Majumdar corresponds at least in part with propionic acid, and additionally by Munshi et al. (“Nuclear Magnetic Resonance Based Profiling of Biofluids Reveals Metabolic Dysregulation in HIV-Infected Persons and Those on Anti-Retroviral Therapy” 2013) in the bottom spectrum of Fig. 1, entries for lactic acid and propionic acid in Table 2, the MR spectral peak ranges of propionic acid and lactate overlap; Tables 5-8 demonstrate that the ratio is taken between N-Acetyl/Lac+Lip to evaluate the degree of degradation of the intervertebral disc, N-Acetyl corresponds to proteoglycan “N-Acetyl (generally associated with proteoglycan presence)” [0205]).

Regarding claim 125, Majumdar discloses a diagnostic system for providing diagnostic information for diagnosing whether a region of interest (ROI) in an intervertebral disc in a spine of a patient is infected with bacteria (“a medical diagnostic system with a non-invasive imaging modality that is adapted to provide useful information that is indicative of a degree of a property of a region of tissue based upon a chemical signature of a factor associated with that property… the system provides useful information indicative of a degree of degradation of an intervertebral disc.” [0016]-[0023]), the diagnostic system comprising:
a magnetic resonance spectroscopy (MRS) signal processor configured to receive a multiframe MRS spectral acquisition series generated for a voxel principally located within the region of interest (ROI) in the intervertebral disc via an MRS pulse sequence, the MRS signal processor configured to process the MRS spectral acquisition series to produce a processed MRS spectrum (“NMR spectrum of a voxel region in a disc nucleus of the spine” [0086], [0090]-[0095]; “Single voxel spectroscopy imaging was conducted using a short-echo point-resolved spectroscopy (PRESS) sequence (TE/TR=35/200 ms, 256 repetitions, 1024 data points), including chemical shift-selected (CHESS) water suppression.” [0191]; “Data analysis included combining the data from multiple channels and calculating the ration of spectroscopy peak height of certain targets to be evaluated, namely N-Acetyl, Choline (Cho), and carbohydrate (carb), and additional data was evaluated for Lactate (Lac).” [0191]; “This aspect includes a processor that is configured to process data related to an NMR spectrum of the tissue in a manner that provides useful information that is indicative of the property in the first region of tissue.” [0029], [0036]);
an MRS diagnostic processor (“Data analysis included combining the data from multiple channels and calculating the ration of spectroscopy peak height of certain targets to be evaluated, namely N-Acetyl, Choline (Cho), and carbohydrate (carb), and additional data was evaluated for Lactate (Lac).” [0191]; “This aspect includes a processor that is configured to process data related to an NMR spectrum of the tissue in a manner that provides useful information that is indicative of the property in the first region of tissue.” [0029], [0036]) configured to:

calculate a measurement for the spectral feature (“peak height” [0191]); 
generate the diagnostic information for diagnosing the region of interest (ROI) in the intervertebral disc using the calculated measurement (“additional data was evaluated for Lactate (Lac).” [0191], Figs. 8B-11B and Tables 5-8 all demonstrate identifying spectral features in a spectral peak region corresponding with propionic acid; the imaged and analyzed spectra inherently corresponds with propionic acid as evidenced by applicant’s specification paragraph [0459] the peak region for propionic acid ”in a range of about 0.2 ppm from between about 0.9 ppm to about 1.1 ppm” overlaps with the peak region of lactate “between about 1.0, 1.5, or 1.1 ppm on one end to about 1.45 or even about 1.5 ppm on the other end of the region”, i.e, the region indicated as Lac+Lip in Figs. 8B-11B of Majumdar corresponds at least in part with propionic acid, and additionally by Munshi et al. (“Nuclear Magnetic Resonance Based Profiling of Biofluids Reveals Metabolic Dysregulation in HIV-Infected Persons and Those on Anti-Retroviral Therapy” 2013) in the bottom spectrum of Fig. 1, entries for lactic acid and propionic acid in Table 2, the MR spectral peak ranges of propionic acid and lactate overlap; Tables 5-8 
wherein each of the MRS signal processor and MRS diagnostic processor comprises at least one of:
(a) at least one computer processor, and
(b) software provided in computer-readable non-transitory storage and that is configured to be run by at least one computer processor. (“Data analysis included combining the data from multiple channels and calculating the ration of spectroscopy peak height of certain targets to be evaluated, namely N-Acetyl, Choline (Cho), and carbohydrate (carb), and additional data was evaluated for Lactate (Lac).” [0191]; “This aspect includes a processor that is configured to process data related to an NMR spectrum of the tissue in a manner that provides useful information that is indicative of the property in the first region of tissue.” [0029], [0036]; “a computer readable software program in computer readable media form and that is configured to process data from a nuclear magnetic resonance (NMR) spectrum taken from the first region of tissue. The program is further configured to provide the useful information from the processed data.” [0033]).
However, Majumdar may not explictly disclose generate the diagnostic information for diagnosing whether the region of interest (ROI) in the intervertebral disc is infected with bacteria.
However, in the same field of endeavor, Chen teaches generate the diagnostic information for diagnosing whether the region of interest (ROI) in the intervertebral disc is infected with bacteria (“P. acnes has a strong connection with Modic change and disc degeneration” P.6, paragraph 1; “propionic acid, the metabolite secreted by P. acnes, resulted in the dissolution of fatty bone marrow and bone, thus represented as Modic changes.” P. 6, paragraph 4; note that this limitation encompasses an intended use of the claimed diagnostic system, therefore as the device disclosed in Majumdar is suitable for measuring the ratio of the spectral measurements for the intended use of diagnosing bacterial infection, Majumdar discloses this limitation).


Regarding claim 126, Majumdar discloses a magnetic resonance (MR) system that is configured to produce one or more MRI images of the spine, and wherein the diagnostic processor is configured to generate the diagnostic information based at least in part on an MRI signature in the spine of the patient (“additional data was evaluated for Lactate (Lac).” [0191], Figs. 8B-11B and Tables 5-8 all demonstrate identifying spectral features in a spectral peak region corresponding with propionic acid; the imaged and analyzed spectra inherently corresponds with propionic acid as evidenced by applicant’s specification paragraph [0459] the peak region for propionic acid ”in a range of about 0.2 ppm from between about 0.9 ppm to about 1.1 ppm” overlaps with the peak region of lactate “between about 1.0, 1.5, or 1.1 ppm on one end to about 1.45 or even about 1.5 ppm on the other end of the region”, i.e, the region indicated as Lac+Lip in Figs. 8B-11B of Majumdar corresponds at least in part with propionic acid, and additionally by Munshi et al. (“Nuclear Magnetic Resonance Based Profiling of Biofluids Reveals Metabolic Dysregulation in HIV-Infected Persons and Those on Anti-Retroviral Therapy” 2013) in the bottom spectrum of Fig. 1, entries for lactic acid and propionic acid in Table 2, the MR spectral peak ranges of propionic acid and lactate overlap; Tables 5-8 demonstrate that the ratio is taken between N-Acetyl/Lac+Lip to evaluate the degree of degradation of the intervertebral disc).
However, Majumdar may not explictly disclose the MRI signature indicates Modic change.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of using the presence of P. acnes and proprionic acid in the intervertebral disc to identify Modic change as taught by Chen with the known device for MR spectroscopy to diagnose intervertebral disc degeneration using MRI signatures of chemical shifts as disclosed by Majumdar as applying non-invasive assessment to identify signs of intervertebral disc degeneration such as Modic change provides a safer means to provide an assessment of the severity of intervertebral disc generation than invasive methods and avoids potential complications resulting from tissue biopsy. 

Regarding claim 127, Majumdar may not explictly disclose the bacteria is Propionibacteria acnes (P.acnes).
However, in the same field of endeavor, Chen teaches the bacteria is Propionibacteria acnes (P.acnes) (“P. acnes has a strong connection with Modic change and disc degeneration” P.6, paragraph 1; “propionic acid, the metabolite secreted by P. acnes, resulted in the dissolution of fatty bone marrow and bone, thus represented as Modic changes.” P. 6, paragraph 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of using the presence of P. acnes and proprionic acid in the intervertebral disc to identify Modic change as taught by Chen with the known device for MR spectroscopy to diagnose intervertebral disc degeneration using MRI signatures of chemical shifts as disclosed by Majumdar as applying non-invasive assessment to identify signs of intervertebral disc degeneration such as Modic change provides a safer means to provide an assessment of the severity of 

Regarding claim 128, Majumdar discloses an MRS system with an MRS scanner comprising a magnet and operable according to the MRS pulse sequence to generate the MRS spectral acquisition series and a detector assembly configured for receiving the MRS spectral acquisition series (“NMR spectrum of a voxel region in a disc nucleus of the spine” [0086], [0090]-[0095]; “All MRI examinations were performed on a 3 Tesla (3 T) GE Excite Signa whole-body MR scanner. Spine samples were acquired for evaluating target intervertebral discs in bovine (n=4) and cadaveric (n=4) ex-vivo studies. The ex-vivo studies used a GE 8-channel transmit/receive (T/R) phased array (PA) head coil or a GE 8-channel T/R PA knee coil. The in-vivo patient evaluation was done using a GE 6-channel spine coil. Single voxel spectroscopy imaging was conducted using a short-echo point-resolved spectroscopy (PRESS) sequence (TE/TR=35/200 ms, 256 repetitions, 1024 data points), including chemical shift-selected (CHESS) water suppression.” [0191]; “using clinical 3 T MRI systems with surface head or knee coils; and tissue regions such as discs within spines of living patients using 3 T MRI systems with a surface spine coil, thus providing a completely non-invasive diagnostic toolset and method to image and localize degeneration and/or pain” Abstract).

Regarding claim 129, Majumdar discloses the spectral peak region comprises a combined spectral peak region corresponding with both propionic acid (PA) and lactate (LA) (LAPA) (“additional data was evaluated for Lactate (Lac).” [0191], Figs. 8B-11B and Tables 5-8 all demonstrate identifying spectral features in a spectral peak region corresponding with propionic acid; the imaged and analyzed spectra inherently corresponds with propionic acid as evidenced by applicant’s specification paragraph [0459] the peak region for propionic acid ”in a range of about 0.2 ppm from between about 0.9 ppm to about 1.1 ppm” overlaps with the peak region of lactate “between about 1.0, 1.5, or 1.1 ppm on one end to about 1.45 or even about 1.5 ppm on the other end of the region”, i.e, the region indicated as Lac+Lip in Figs. 

Regarding claim 130, Majumdar discloses the spectral peak region comprises a combined spectral peak region corresponding with each of propionic acid (PA), lactate (LA), and alanine (AL) (ALPA) (“additional data was evaluated for Lactate (Lac).” [0191], Figs. 8B-11B and Tables 5-8 all demonstrate identifying spectral features in a spectral peak region corresponding with propionic acid; the imaged and analyzed spectra inherently corresponds with propionic acid as evidenced by applicant’s specification paragraph [0459] the peak region for propionic acid ”in a range of about 0.2 ppm from between about 0.9 ppm to about 1.1 ppm” overlaps with the peak region of lactate “between about 1.0, 1.5, or 1.1 ppm on one end to about 1.45 or even about 1.5 ppm on the other end of the region”, i.e, the region indicated as Lac+Lip in Figs. 8B-11B of Majumdar corresponds at least in part with propionic acid, lactate, lipids and alanine, and additionally by Munshi et al. (“Nuclear Magnetic Resonance Based Profiling of Biofluids Reveals Metabolic Dysregulation in HIV-Infected Persons and Those on Anti-Retroviral Therapy” 2013) in the bottom spectrum of Fig. 1, entries for lactic acid and propionic acid in Table 2, the MR spectral peak ranges of propionic acid and lactate overlap; Tables 5-8 demonstrate that the ratio is taken between N-Acetyl/Lac+Lip to evaluate the degree of degradation of the intervertebral disc, alanine is shown in Figs. 1Y-3Z to have an overlapping range with lactate and lipid spectral regions, also see [0079], [0115], [0122]).

Regarding claim 131, Majumdar discloses the diagnostic processor is configured to calculate a diagnostic value based at least in part on a combination of (i) the calculated measurement corresponding 
However, Majumdar may not explictly disclose the diagnostic value is indicative of a presence or absence of bacterial infection.
However, in the same field of endeavor, Chen teaches the diagnostic value is indicative of a presence or absence of bacterial infection (“P. acnes has a strong connection with Modic change and disc degeneration” P.6, paragraph 1; “propionic acid, the metabolite secreted by P. acnes, resulted in the dissolution of fatty bone marrow and bone, thus represented as Modic changes.” P. 6, paragraph 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of using the presence of P. acnes and proprionic acid in the intervertebral disc to identify Modic change as taught by Chen with the known device for MR spectroscopy to diagnose intervertebral disc degeneration using MRI signatures of chemical shifts as 

Regarding claim 132, Majumdar discloses the diagnostic processor is configured to calculate a diagnostic value derived from at least one calculated ratio between at least two calculated measurements for at least two respective features along at least two respective spectral peak regions of the processed MRS spectrum and associated with at least two chemicals in the ROI, wherein at least one said chemical comprises PA (“additional data was evaluated for Lactate (Lac).” [0191], Figs. 8B-11B and Tables 5-8 all demonstrate identifying spectral features in a spectral peak region corresponding with propionic acid; the imaged and analyzed spectra inherently corresponds with propionic acid as evidenced by applicant’s specification paragraph [0459] the peak region for propionic acid ”in a range of about 0.2 ppm from between about 0.9 ppm to about 1.1 ppm” overlaps with the peak region of lactate “between about 1.0, 1.5, or 1.1 ppm on one end to about 1.45 or even about 1.5 ppm on the other end of the region”, i.e, the region indicated as Lac+Lip in Figs. 8B-11B of Majumdar corresponds at least in part with propionic acid, and additionally by Munshi et al. (“Nuclear Magnetic Resonance Based Profiling of Biofluids Reveals Metabolic Dysregulation in HIV-Infected Persons and Those on Anti-Retroviral Therapy” 2013) in the bottom spectrum of Fig. 1, entries for lactic acid and propionic acid in Table 2, the MR spectral peak ranges of propionic acid and lactate overlap; Tables 5-8 demonstrate that the ratio is taken between N-Acetyl/Lac+Lip to evaluate the degree of degradation of the intervertebral disc).

Regarding claim 133, Majumdar discloses the diagnostic information is further based at least in part upon a contained volume of the voxel (“NMR spectrum of a voxel region in a disc nucleus of the spine” [0086], [0090]-[0095]; “Single voxel spectroscopy imaging was conducted using a short-echo 

Regarding claim 135, Majumdar discloses the diagnostic processor is configured to determine the diagnostic information based at least in part upon a second calculated measurement derived from information extracted from a second ROI in a second intervertebral disc in the spine, wherein the second calculated measurement corresponds with at least one chemical factor in the second ROI comprising propionic acid (PA) (“additional data was evaluated for Lactate (Lac).” [0191], Figs. 8B-11B and Tables 5-8 all demonstrate identifying spectral features in a spectral peak region corresponding with propionic acid; the imaged and analyzed spectra inherently corresponds with propionic acid as evidenced by applicant’s specification paragraph [0459] the peak region for propionic acid ”in a range of about 0.2 ppm from between about 0.9 ppm to about 1.1 ppm” overlaps with the peak region of lactate “between about 1.0, 1.5, or 1.1 ppm on one end to about 1.45 or even about 1.5 ppm on the other end of the region”, i.e, the region indicated as Lac+Lip in Figs. 8B-11B of Majumdar corresponds at least in part with propionic acid, and additionally by Munshi et al. (“Nuclear Magnetic Resonance Based Profiling of Biofluids Reveals Metabolic Dysregulation in HIV-Infected Persons and Those on Anti-Retroviral Therapy” 2013) in the bottom spectrum of Fig. 1, entries for lactic acid and propionic acid in Table 2, the MR spectral peak ranges of propionic acid and lactate overlap; Table 7 demonstrates a determination of the extent of degradation across multiple intervertebral discs using the N-Acetyl/Lac + Lip ratio corresponding to propionic acid and proteoglycan). 

Regarding claim 136, Majumdar discloses the diagnostic processor is configured to calculate a first score for the ROI based at least in part on the calculated measurement, to calculate a second score for the second ROI based at least in part on the calculated second measurement, and to determine the diagnostic information based at least in part on the first score and the second score (“additional data was evaluated for Lactate (Lac).” [0191], Figs. 8B-11B and Tables 5-8 all demonstrate identifying spectral .


Claim 134 is rejected under 35 U.S.C. 103 as being unpatentable over Majumdar in further view of Chen as applied to claim 125 above, and further in view of Peacock et al. (U.S. Pub. No. 2013/0053658), hereinafter “Peacock.”

Regarding claim 134, Majumdar discloses the calculated measurement is adjusted by a subject-related adjustment factor associated with a known value or condition of a subject-dependent variable comprising at least one of height, weight, percentage body fat, body mass index (BMI), and gender (“. Single voxel spectroscopy imaging was conducted using a short-echo point-resolved spectroscopy (PRESS) sequence (TE/TR=35/200 ms, 256 repetitions, 1024 data points), including chemical shift-selected (CHESS) water suppression.” [0191], CHESS is a selective saturation algorithm for suppressing water and fat (the primary components of percentage body fat) in MR spectroscopy).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of normalizing spectral data using BMI data as in Peacock to the known device of a spectral acquisition and analysis device as in Majumdar to achieve the predictable result of presenting normalized data across a subject population to provide for accurate relative results of intervertebral disc degeneration for individual subjects according to the population relationship between spectral values and intervertebral disc degeneration. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Keshari et al. (“Lactic acid and proteoglycans as metabolic markers for discogenic back pain” 2008, “Characterization of intervertebral disc degeneration by high-resolution magic angle spinning (HR-MAS) spectroscopy” 2005, “Correlation of HR-MAS spectroscopy derived metabolite concentrations with collagen and proteoglycan levels and Thompson grade in the degenerative disc” 2005) and Majumdar & Kurhanewicz et al. (U.S. Pub. No. 2013/0144155) disclose subject matter similar to that of Majumdar including identifying spectral peaks using chemical shift imaging for various endogenous chemical species and taking the ratio between these spectral peaks to assess intervertebral disc degeneration. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./Examiner, Art Unit 3793    

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793